Citation Nr: 0738660	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bursitis of 
multiple joints.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for a nerve disorder.  

6.  Entitlement to service connection for a testicle 
disorder.  

7.  Entitlement to service connection for a bilateral knee 
disorder.  

8.  Entitlement to service connection for a bilateral hip 
disorder.  

9.  Entitlement to service connection for a low back 
disorder.  

10.  Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1974 
to November 1974, and active duty from March 1977 to November 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD, 
bursitis, bilateral knee, hip, and ankle disabilities, 
sinusitis, a nerve disorder, and a testicle disorder.  The RO 
also denied the veteran's application to reopen his service 
connection claim for a low back disability, and denied his 
claim for an annual clothing allowance.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  

In an August 2004 decision and remand, the Board reopened the 
veteran's service connection claim for a low back disability, 
and remanded this issue to the RO for reconsideration on the 
merits.  The issues remaining on appeal were also returned to 
the RO for additional development.  

In a June 2007 rating decision, the RO awarded the veteran 
service connection for a right ankle disability.  Because the 
veteran was awarded service connection for this disability, 
it is no longer on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, the issue of 
entitlement to service connection for a left ankle disability 
remains in appellate status.  


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service, and the record does not include credible supporting 
evidence verifying the occurrence of his claimed in-service 
stressors.  

2.  Competent evidence of the onset of bursitis of multiple 
joints during any period of military service has not been 
presented.  

3.  Competent evidence has not been presented of the onset of 
a left ankle disability during any period of military 
service, nor may such a disease or injury be presumed to have 
been incurred or aggravated therein.  

4.  Competent evidence of the onset of sinusitis during any 
period of military service has not been presented.  

5.  Competent evidence of the onset of a nerve disorder 
during any period of military service has not been presented.  

6.  Competent evidence of a nexus between a current testicle 
disorder and an in-service disease or injury has not been 
presented.  

7.  Competent evidence has not been presented of the onset of 
a disability of either knee during any period of military 
service, nor may such a disease or injury be presumed to have 
been incurred or aggravated therein.  

8.  Competent evidence has not been presented of the onset of 
a disability of either hip during any period of military 
service, nor may such a disease or injury be presumed to have 
been incurred therein.  

9.  Competent evidence has not been presented of the onset of 
a low back disability during any period of military service, 
nor may such a disease or injury be presumed to have been 
incurred therein.  

10.  Competent evidence has not been presented that veteran 
uses orthopedic devices or skin medication for service-
connected disability that results in wearing, tearing, or 
other irreparable damage of his clothing.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred or 
aggravated during any period of active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2007).  

2.  Bursitis of multiple joints was not incurred or 
aggravated during any period of active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

3.  A left ankle disability was not incurred or aggravated 
during any period of active military service, and such a 
disability may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

4.  Sinusitis was not incurred or aggravated during any 
period of active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

5.  A nerve disorder was not incurred during any period of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

6.  A testicle disorder was not incurred or aggravated during 
any period of active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

7.  A bilateral knee disability was not incurred or 
aggravated during any period of active military service, and 
such a disability may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

8.  A bilateral hip disability was not incurred or aggravated 
during any period of active military service, and such a 
disability may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

9.  A low back disability was not incurred or aggravated in 
active service, and such a disability may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).  

10.  The criteria for entitlement to a clothing allowance are 
not met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in May 2001, July 
2003, October 2004, April 2006, and March 2007: (1) informed 
the veteran about the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed 
him about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims(Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The RO attempted to obtain records of VA treatment 
immediately following service which the veteran claimed took 
place at the Oklahoma City VA Medical Center, but no such 
records were available.  Medical treatment records from 
various private sources and the Oklahoma Department of 
Corrections have also been obtained.  With respect to his 
service connection claims for various orthopedic 
disabilities, the veteran was afforded an April 2006 VA 
examination to accurately assess the etiology of these 
disabilities.  

The Board also finds that a VA examination is not necessary 
to determine whether his chronic sinusitis, PTSD, bursitis, 
nerve disorder, and testicle disorder are related to his 
period of honorable service, as the standards of the Court's 
recent decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, his service medical records generally do not 
show treatment for his claimed disabilities.  Also 
significant is the fact these disabilities were first 
identified many years after his last period of active 
military service.  In light of these findings, the second and 
third prongs of McLendon have not been met.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

I. Service connection - PTSD

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Active military service includes active duty, any 
period of active duty for training (ADT) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (IADT) during which the individual concerned was 
disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her 
alleged stressor is combat-related, then his/her lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2007); Zarycki, 6 Vet. App. at 
98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he/she did engage 
in combat, but that the alleged stressor is not combat 
related, then his/her lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his/her testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his/her lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If the veteran was not 
engaged in combat, he/she must introduce corroborative 
evidence of his/her claimed in-service stressors.  

As an initial matter, the Board finds that the record does 
not reflect that the veteran participated in combat during 
military service.  The veteran's available service personnel 
records do not reflect participation in combat; however, the 
veteran does claim to have participated in "clean up" 
operations in Vietnam after the conflict ended in which he 
purportedly came under sniper fire and saw many people 
killed.  The Board can find no evidence in the record that 
the veteran actually served in Vietnam, despite his claims of 
such service.  Information of record shows active duty 
service for training from July 1974 to November 1974, and 
then no further active duty until March 1977 to November 
1978.  While he did have overseas duty in his second period 
of active duty service, it appears that he was stationed in 
Germany, not Vietnam.  Additionally, the veteran was not 
awarded any medal or decoration indicating Vietnam service.  
Overall, the Board finds the preponderance of the evidence is 
against a finding of service in Vietnam and/or combat 
exposure.  Thus, the veteran's claimed stressors require 
collaborative evidence.  

The veteran has also reported vague stressors during training 
exercises in Germany involving witnessing helicopters explode 
and armored personnel carriers sink in rivers causing their 
occupants to drown, handling hydrogen bombs and other 
dangerous armaments, and serving in a "combat zone" in 
Germany.  The Board notes first all the veteran's claimed 
stressors have been submitted without sufficient detail as to 
support verification efforts; the veteran has not provided 
dates, names of witness, or other information to allow 
verification of these events.  The veteran was again most 
recently informed of the need for more specificity regarding 
the claimed stressors by VA letter dated in April 2007.  No 
additional more specific information was forthcoming.  While 
the veteran has submitted competent evidence of a current 
diagnosis of PTSD, such as a summary of a January 2001 
examination by a private counselor, these diagnoses have been 
based on his unverified Vietnam service and other traumas not 
shown in the record.  In the absence of any evidence 
confirming any of the veteran's claimed stressors, and 
insufficient details from the veteran regarding such 
stressors to support verification, the Board must deny 
service connection for PTSD.  

The veteran has suggested he has PTSD as a result of 
stressful events experienced during military service; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, the preponderance of the evidence is against a grant 
of service connection for PTSD, as the veteran has not 
alleged any in-service stressor event which is verified or 
verifiable.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Service connection - Bursitis

The veteran seeks service connection for bursitis of multiple 
joints.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Active 
military service includes active duty, any period of ADT 
during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty, and any 
period of IADT during which the individual concerned was 
disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for a 
diagnosis of or treatment for bursitis of any joint.  
Following service, he did not seek treatment for bursitis or 
other joint impairment for many years.  While he was afforded 
a VA medical examination in February 1979 immediately 
following service, he did not report joint pain at that time.  
On VA examination in May 1983, the veteran denied any history 
of joint swelling, erythema, or other joint disability.  
While he did report a history of bilateral knee pain, 
bursitis was not diagnosed at that time.  Additionally, the 
veteran has a separate pending appeal for service connection 
for a bilateral knee disability.  Any knee-related disability 
will be discussed below.  

The first diagnosis of bursitis dates to June 2001, when the 
veteran reported a past medical history of bursitis of the 
low back.  In January 2006, chronic arthritis of the right 
shoulder was noted.  However, the record is devoid of a 
diagnosis of bursitis of any joint during military service, 
and no competent medical expert has suggested the veteran's 
bursitis began during any period of active military service.  
As such evidence is lacking, the Board must conclude that the 
preponderance of the evidence is against the veteran's 
service connection claim for bursitis, and it must be denied.  

The veteran has himself suggested his bursitis began during 
military service and continues to the present day.  However, 
as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for bursitis, as the 
veteran has not submitted evidence of the onset of this 
disability during any period of active military service.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Service connection - Left ankle disability

The veteran seeks service connection for a left ankle 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Active military service includes active duty, 
any period of ADT during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty, and any period of IADT during which the individual 
concerned was disabled from an injury incurred in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2007).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a left ankle disability.  While 
he was afforded various VA and private medical treatment 
immediately following service, he did not report a left ankle 
disability.  VA medical examinations in 1979 and 1983 are 
negative for a left ankle disability.  On VA orthopedic 
examination in April 2006, the veteran reported no injury to 
his left ankle during military service, and stated this joint 
did not cause him any problems until the 1980's.  After 
examining the veteran and reviewing the claims file, the 
examiner diagnosed a chronic left ankle strain.  However, the 
examiner found it "not as likely as not" the veteran's left 
ankle strain was related to service, as the service medical 
records did not reflect a left ankle disability, and by the 
veteran's own admission his left ankle disability did not 
begin until the 1980's, several years after service 
separation.  

Medical records from the Oklahoma Department of Corrections 
have also been obtained.  February 1999, December 2001, and 
August 2003 general medical examinations were negative for 
any disabilities of the left ankle.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a left ankle disability.  The service 
medical records are negative for any diagnosis of a left 
ankle disability, and the veteran himself denied a left ankle 
disability until the 1980's, several years after service 
separation.  Additionally, a VA examination was afforded the 
veteran in April 2006, but found no nexus between any in-
service disease or injury, and his current left ankle strain.  
In the absence of any evidence to the contrary, service 
connection for a left ankle disability must be denied.  

The veteran has argued on other occasions that his current 
left ankle disability was incurred during active military 
service.  However, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a left ankle 
disability, as the veteran has not submitted evidence of the 
onset of such a disability during any period of active 
military service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

IV.  Service connection - Sinusitis

The veteran seeks service connection for sinusitis.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  Active military service includes 
active duty, any period of ADT during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty, and any period of IADT during which the 
individual concerned was disabled from an injury incurred in 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a) (2007).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for sinusitis.  While he was 
afforded various VA and private medical treatment immediately 
following service, he did not report sinusitis or any sinus-
related disability.  VA medical examinations in 1979 and 1983 
are negative for any mention of a sinus disability.  The 
veteran was not diagnosed with sinusitis or a sinus-related 
disorder until approximately 2001, more than 20 years after 
service; according to a December 2001 private examination 
report, the veteran had slight nasal congestion which was 
diagnosed as seasonal rhinitis.  Additionally, no competent 
medical expert has suggested the veteran's sinusitis began 
during or is otherwise related to active military service.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for sinusitis.  The service medical 
records are negative for any diagnosis of or treatment for 
sinusitis, and such a disability was not diagnosed until 
approximately 2001, more than 20 years after the veteran's 
last period of active military service.  In the absence of 
any evidence demonstrating onset of sinusitis during active 
military service, service connection for sinusitis must be 
denied.  

The veteran has asserted that sinusitis was incurred during 
active military service.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for sinusitis, as the 
veteran has not submitted evidence of the onset of such a 
disability during any period of active military service.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

V. Service connection - Nerve disorder

The veteran seeks service connection for a nerve disorder.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection may 
also be awarded for certain disabilities, such as organic 
diseases of the nervous system, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  Active military 
service includes active duty, any period of ADT during which 
the individual concerned was disabled from a disease or 
injury incurred in the line of duty, and any period of IADT 
during which the individual concerned was disabled from an 
injury incurred in line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a nerve disorder.  While he was 
afforded various VA and private medical treatment immediately 
following service, he did not report a nerve disorder on 
those occasions.  VA medical examinations in 1979 and 1983 
are negative for a nerve disorder.  

Medical records from the Oklahoma Department of Corrections 
have also been obtained.  February 1999, December 2001, and 
August 2003 general medical examinations were negative for 
any disabilities of the cranial or motor nerves.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a nerve disorder.  The service medical 
records are negative for any diagnosis of a nerve disorder.  
Even presuming the veteran has a current disorder of the 
nerves or nervous system, which itself has not been 
demonstrated, he has not submitted evidence establishing a 
nexus to any disease or injury incurred during military 
service.  In the absence of any evidence of in-service onset 
of a nerve disorder, service connection for such a disorder 
must be denied.  

The veteran has argued on several occasions that he has a 
current nerve disorder which was incurred during active 
military service.  However, as a layperson, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a nerve disorder, 
as the veteran has not submitted evidence of the onset of 
such a disability during any period of active military 
service.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


VI. Service connection - Testicle disorder

The veteran seeks service connection for a disability of the 
testicles.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Active 
military service includes active duty, any period of ADT 
during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty, and any 
period of IADT during which the individual concerned was 
disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

His service medical records are negative for any diagnosis of 
or treatment for a testicle disability.  Following service 
separation, a VA medical examination was afforded the veteran 
in February 1979.  He reported a 5-6 month history of right 
testicle pain and swelling.  However, the veteran denied 
seeking treatment for these symptoms during military service.  
On objective physical examination, no evidence of an inguinal 
hernia was observed.  His testicles were equal and normal in 
size bilaterally, with no tenderness.  However, a tender mass 
was present over the inferior posterior aspect of the right 
scrotum.  An epididymitis was suspected, and a genitourinary 
consultation was recommended.  However, it does not appear 
this consultation ever took place.  

More recently, swelling of the testicles has been noted on 
private medical examination.  According to records from the 
Oklahoma Department of Corrections, the veteran had chronic 
left testicular changes, with slight epididynal thickening, 
on examination in August 2003.  The date of onset for this 
disability was not given.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a testicle disability.  While the 
veteran was diagnosed with possible epididymitis a few months 
after service separation, he did not by his own admission 
seek treatment for this disability during military service.  
Following the February 1979 VA examination, he also did not 
seek treatment for a testicle disorder for approximately 20 
years thereafter.  A testicle disability was not noted again 
until 2001, when epididynal thickening was noted involving 
the left testicle.  The Board may consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Additionally, no medical examiner has suggested 
the veteran's current testicle disability was incurred during 
active military service.  In the absence of such evidence, 
and given the length of time between service and the 
veteran's current diagnosis, service connection for a 
testicle disability must be denied.  

The veteran has argued that he has a current testicle 
disorder which was incurred during active military service.  
However, as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a testicle 
disorder, as the veteran has not submitted competent evidence 
of a nexus between his current testicle disorder and any in-
service disease or injury.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VII. Service connection - Bilateral knee disability

The veteran seeks service connection for a bilateral knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Active military service includes active duty, 
any period of ADT during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty, and any period of IADT during which the individual 
concerned was disabled from an injury incurred in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2007).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a disability of either knee.  
On VA examination in February 1979, the veteran did not 
report any complaints of the knee.  However, in May 1983, the 
veteran was afforded a VA medical examination in conjunction 
with his complaints of bilateral knee pain, especially during 
winter months.  However, he denied any history of joint 
swelling, erythema, or similar symptoms.  On physical 
examination, the veteran had several skin lesions along the 
lower extremities, but was otherwise without disease of the 
knees, hips, and ankles.  He was well-developed and well-
nourished, with a normal gait, and he was in no acute 
distress.  His peripheral joints were normal in shape and 
size, with full range of motion and without pain or crepitus.  
No orthopedic disabilities of the lower extremities were 
diagnosed at that time.  

Oklahoma Department of Corrections medical records reflect 
that in February 2001, the veteran complained of chronic pain 
of the knees and hips, supposedly the result of "being 
frozen" during military service.  However, a disability of 
the knees was not diagnosed at that time.  Additionally, 
February 1999, December 2001, and August 2003 general medical 
examinations were negative for any disabilities of the knees.  

A VA orthopedic examination was afforded the veteran in April 
2006.  However, no disabilities of the knees were diagnosed 
at that time.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a bilateral knee disability.  The 
veteran's service medical records are negative for any 
disease or injury of the knee during military service, and no 
disability of either knee was observed on VA examination in 
1979 or 1983.  Even assuming he has a current disability of 
the knees, although none was diagnosed on VA examination in 
April 2006, the veteran has no record of an in-service 
disease or injury of the knees, and such a disability may not 
be presumed to have been incurred or aggravated therein, as 
the veteran was not diagnosed with arthritis within a year of 
service separation.  Finally, no medical examiner has 
suggested any current bilateral knee disability was incurred 
during active military service.  In the absence of such 
evidence, service connection for a bilateral knee disability 
must be denied.  

The veteran has argued that he has a current bilateral knee 
disorder which was incurred during active military service.  
However, as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a bilateral knee 
disability, as the veteran has not submitted competent 
evidence of the onset of a disability of either knee during 
military service, and such a disability may not be presumed 
to have been incurred or aggravated therein.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


VIII. Service connection - Bilateral hip disability

The veteran seeks service connection for a bilateral hip 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Active military service includes active duty, 
any period of ADT during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty, and any period of IADT during which the individual 
concerned was disabled from an injury incurred in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2007).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a disability of either hip.  On 
VA examination in February 1979, the veteran did not report 
any complaints of the hip.  Likewise, when the veteran was 
seen in May 1983 in conjunction with his complaints of 
bilateral knee pain, he did not report a history of hip pain 
or disability of either hip.  On physical examination, the 
veteran had several skin lesions along the lower extremities, 
but was otherwise without disease of the knees, hips, and 
ankles.  He was well-developed and well-nourished, with a 
normal gait, and he was in no acute distress.  His peripheral 
joints were normal in shape and size, with full range of 
motion and without pain or crepitus.  No orthopedic 
disabilities of the lower extremities were diagnosed at that 
time.  

Oklahoma Department of Corrections medical records reflect 
that in February 2001, the veteran complained of chronic pain 
of the knees and hips, purportedly the result of "being 
frozen" during military service.  However, a disability of 
the hips was not diagnosed at that time.  Additionally, 
February 1999, December 2001, and August 2003 general medical 
examinations were negative for any disabilities of the hips.  

A VA orthopedic examination was afforded the veteran in April 
2006.  However, no disabilities of the hips were diagnosed at 
that time.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a bilateral hip disability.  The 
veteran's service medical records are negative for any 
disease or injury of the hips during military service, and no 
disability of either hip was observed on VA examination in 
1979 or 1983.  Even assuming he has a current disability of 
the hips, although none was diagnosed on VA examination in 
April 2006, the veteran has no record of an in-service 
disease or injury of the hips, and such a disability may not 
be presumed to have been incurred or aggravated therein, as 
the veteran was not diagnosed with arthritis of the hips 
within a year of service separation.  Finally, no medical 
examiner has suggested any current bilateral hip disability 
was incurred during active military service.  In the absence 
of such evidence, service connection for a bilateral hip 
disability must be denied.  

The veteran has argued that he has a current bilateral hip 
disorder which was incurred during active military service.  
However, as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a bilateral hip 
disability, as the veteran has not submitted competent 
evidence of the onset of a disability of either hip during 
military service, and such a disability may not be presumed 
to have been incurred therein.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


IX. Service connection - Low back disability

The veteran seeks service connection for a low back 
disability.  While this claim was previously and finally 
denied by VA in May 1979, it was reopened by the Board in 
August 2004, based on the submission of new and material 
evidence.  Therefore, it may be considered on the merits.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection may 
also be awarded for certain disabilities, such as arthritis, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Active military service includes active duty, any period of 
ADT during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty, and any 
period of IADT during which the individual concerned was 
disabled from an injury incurred in line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

On medical examination for return to active duty in March 
1977, the veteran was without any current abnormalities, and 
he denied any history of back pain or injury.  However, in 
February 1978, he sought treatment for back pain following a 
fall on the basketball court.  Pain was present at 
approximately the L4-5 level, with more pain present on 
flexion than extension.  No radiation of pain into his legs 
was reported.  His spine was within normal limits in 
appearance, without discoloration, swelling, or point 
tenderness.  Range of motion was full, without guarding or 
pain.  Some left lateral muscle spasm was observed, without 
neurological or vascular impairment noted.  The final 
impression was of low back pain, and he was afforded 
medication.  A service separation examination is not of 
record.  

Post-service, the veteran was seen for VA examination in 
February 1979, at which time he gave no complaint of a low 
back disability.  He was well-nourished and in "excellent 
health" at that time, according to the examination report, 
and his abdomen and extremities were all unremarkable.  

In May 1983, the veteran was afforded a VA medical 
examination in conjunction with his complaints of bilateral 
knee pain; however, no complaints of low back pain were 
noted.  He was again well-developed and well-nourished, with 
a normal gait, and he was in no acute distress.  No 
disability of the spine was diagnosed at that time.  

In August 1987, the veteran sought treatment at a private 
health center for recurrent low back pain.  He reported a 
similar incident of low back pain 15 years prior.  On 
physical examination he had minimal tenderness of the 
lumbosacral spine.  He was given medication for his pain and 
told to return in a week.  The impression was of low back 
pain.  X-rays of the lumbosacral spine indicated 
sacralization at L5, but were otherwise without abnormality.  
The vertebral body heights and disc spaces appeared normal, 
with satisfactory alignment and no acute osseous 
abnormalities identified.  The veteran was afforded physical 
therapy at a private facility in May 1988 for his recurrent 
lumbosacral strain.  

Oklahoma Department of Corrections medical records include 
February 1999, December 2001, and August 2003 general medical 
examination reports which were negative for any disabilities 
of the back.  

A VA orthopedic examination was afforded the veteran in April 
2006.  The veteran stated he injured his back carrying a 
heavy radio on several occasions.  He reported being given 
ibuprofen at the time.  Since that time, he had experienced 
progressive and chronic low back pain, worse in cold weather.  
Occasionally, the pain radiated into his legs.  On physical 
examination the curvature of his spine was within normal 
limits, and he walked with a normal gait.  No lordosis or 
kyphosis was present, but tenderness of the paraspinal 
muscles was present.  Some limitation of motion was observed, 
and the veteran reported pain on movement.  The final 
diagnosis was of a chronic strain of the lumbosacral spine.  
The examiner also reviewed the claims file, including the 
veteran's service medical records.  Based on this review and 
physical examination of the veteran, the examiner concluded 
it was "less likely than not" the veteran's current low 
back pain was related to his in-service injury.  In so 
stating, the examiner noted the veteran's next report of a 
low back disability dated to 1988, approximately 10 years 
after service separation, with no intercurrent reports of 
symptomatology.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a low back disability.  While the 
veteran did sustain an injury involving low back pain during 
military service, no permanent disability was noted at that 
time.  Thereafter, he did not seek treatment for a low back 
disability for many years after service, and reported no such 
disability on 1979 and 1983 VA examinations.  He did not 
report a low back disability again until 1988, 10 years after 
his last period of active military service.  Additionally, 
when his claim was presented to a VA examiner in 2006, the 
examiner concluded, after reviewing the record and examining 
the veteran, it was "less likely than not" the veteran's 
current low back pain was related to his in-service injury.  
This opinion was based on the time gap between the veteran's 
in-service low back injury and any subsequent post-service 
reports of a low back disability.  In the absence of any 
evidence to the contrary, the Board must conclude the 
preponderance of the evidence is against the veteran's 
service connection claim for a low back disability.  

The veteran has alleged that his current low back disability 
was incurred during active military service.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  


X. Clothing allowance

The veteran seeks entitlement to an annual clothing 
allowance.  Such an allowance shall be paid on a yearly basis 
to a veteran who, because of a service-connected disability, 
wears or uses a prosthetic or orthopedic appliance (including 
a wheelchair) that the Secretary determines tends to wear out 
or tear the veteran's clothing; or who uses medication which 
a physician has prescribed for a skin disability that is due 
to a service-connected disability and which the Secretary 
determines causes irreparable damage to the veteran's outer 
garments.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. 
§ 3.810(a) (2007).

In the present case, the veteran has been awarded service 
connection for a right ankle disability, and dry tinea pedis, 
with a history of urticaria.  The veteran does not require a 
brace, permanent cast, or orthopedic appliance for his right 
ankle disability, and does not require regular use of 
medication for his skin disability that results in 
irreparable damage to the veteran's outer garments.  The 
Board also notes that the RO obtained a statement from the 
Oklahoma Department of Corrections which indicated the 
veteran was currently incarcerated until at least 2009, and 
his clothing was provided at no charge by the state.  Thus, 
even if the Board were to find the veteran eligible for a 
clothing allowance, his benefit would be reduced to zero.  
38 C.F.R. § 3.810(d) (2007).  

As the veteran has not demonstrated that he meets the 
requirements for an annual clothing allowance, the Board 
concludes that the criteria for entitlement to this benefit 
are not met.  As a preponderance of the evidence is against 
the award of an annual clothing allowance, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for bursitis of multiple 
joints is denied.  

Entitlement to service connection for a left ankle disability 
is denied.  

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for a nerve disorder is 
denied.  

Entitlement to service connection for a testicle disorder is 
denied.  

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for a bilateral hip 
disability is denied.  

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to an annual clothing allowance is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


